Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 12, 2018

                                     No. 04-18-00372-CR

                                  Aundrea Edward MATHIS,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the County Court at Law No. 9, Bexar County, Texas
                                  Trial Court No. 555225
                         Honorable Walden Shelton, Judge Presiding


                                        ORDER
       Appellant’s brief was originally due July 23, 2018. This court notified appellant’s
counsel, Suzanne Kramer, of the deficiency by letter on July 31. See Tex. R. App. P. 38.8(b)(2).
Thereafter, appellant requested the reporter’s record of a non-evidentiary hearing, and the court
ordered the brief due thirty days after the record was filed. The record was filed September 6,
2018, making appellant’s brief due October 8, 2018. Appellant’s brief has not been filed.

       We order Suzanne Kramer to file appellant’s brief no later than October 18, 2018.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of October, 2018.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court